Exhibit 10.18.2

EXECUTION COPY

AMENDMENT NO. 1

TO

INVESTMENT AGREEMENT

OF

PANACELA LABS, INC.

This AMENDMENT No.1 TO INVESTMENT AGREEMENT (this “Amendment”), dated as of
September 3, 2013 (the “Effective Date”) by and among Panacela Labs, Inc., a
Delaware corporation (the “Company”), Cleveland Biolabs, Inc., a Delaware
corporation (“CBLI”), and Open Joint Stock Company “Rusnano”, a company
organized under the laws of the Russian Federation (“Rusnano” and, together with
CBLI, the “Investors”).

RECITALS

WHEREAS, the Company and the Investors are parties to that certain Investment
Agreement dated as of September 27, 2011 (the “Investment Agreement”);

WHEREAS, Rusnano now is willing to extend a loan to the Company in the principal
amount of US$1,530,000 (the “Loan”), and the Company desires to accept such Loan
from Rusnano, on the terms and conditions of (i) that certain Master Agreement
between the Company and the Investors, and (ii) that certain Convertible Loan
Agreement between the Company in favor of Rusnano to evidence the Loan on or
about the date hereof (the “Loan Agreement”);

WHEREAS, in connection with the transactions contemplated under the Master
Agreement, Rusnano has requested, and the Company has agreed, among other
things, to amend the Investment Agreement to clarify that Rusnano has the right,
but not the obligation, to contribute to capital or otherwise finance the
operations of the Company and/or its Russian subsidiary, Limited Liability
Company “Panacela Labs” (the “Russian Entity”) in an amount up

 

1



--------------------------------------------------------------------------------

to US$15,470,000, which right (together with the Loan) will replace and
substitute Rusnano’s commitment, following the Initial Closing (as defined in
the Investment Agreement) to finance the Company’s operations in an amount of
US$17,000,000 in accordance with the Investment Agreement;

WHEREAS, Section 11.14 of the Investment Agreement provides that the Investment
Agreement may be amended only if such amendment is in writing and signed by all
parties to the Investment Agreement; and

WHEREAS, the Investors and the Company constitute all of the parties necessary
to effectuate this Amendment and such parties desire to enter into this
Amendment to reflect the agreed upon modifications to the Investment Agreement
as set forth below.

NOW THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1. Definitions. Unless otherwise indicated herein, words and terms which are
defined in the Investment Agreement shall have the same meanings when used
herein.

2. Amendment to Section 5.1 (c). Section 5.1 (c) of the Agreement is hereby
amended and restated in its entirety to read as follows:

“(c) Subsequent Closings:

Upon the achievement by the Company of the respective Milestones set forth in
Schedule 1(dd) hereto (unless waived by Rusnano in its sole discretion), and the
fulfillment or waiver of the conditions to the Second Closing, Third Closing and
Fourth Closing set forth in Schedule 5.1(c)(ii) to Rusnano’s satisfaction (in
Rusnano’s sole discretion), Rusnano shall have the right, but not the
obligation, to acquire additional shares of Preferred Stock of the Company for a
purchase price per share of $1,057 (as adjusted for stock splits, share
combinations, consolidations or similar changes to the share capital of the
Company) within 30 days (subject to additional extension of time deemed
necessary by Rusnano) of each respective Second Closing, Third Closing and
Fourth Closing; provided that if Rusnano elects, in its discretion, to exercise
any of its Warrants (as set

 

2



--------------------------------------------------------------------------------

forth in Section 5.1(d)), then the number of shares of Preferred Stock Rusnano
may acquire and the purchase price to be paid therefor under this Section 5.1
shall be reduced by the amount exercised pursuant to such Warrant.”

3. Amendment to Section 5.1 (e). Section 5.1 (e) of the Agreement is hereby
amended and restated in its entirety to read as follows:

“(e) Following the occurrence of the Initial Closing under this Agreement, the
maximum amount Rusnano may contribute to the Company or the Russian Entity
during the Project to purchase shares of Preferred Stock at a price of $1,057
(as adjusted for stock splits, share combinations, consolidations or similar
changes to the share capital of the Company) shall not exceed US$17,000,000 (or
RUR equivalent of this amount), with any specific amount to be purchased at any
closing to be determined unilaterally by Rusnano (including, for the avoidance
of doubt, any amounts invested through conversion of indebtedness in the
principal amount of US$1,530,000, plus accrued and unpaid interest thereon,
extended by Rusnano to the Company on or about the date hereof). Any such
financing is not a legal obligation on the part of Rusnano and may be provided
or withheld by Rusnano in its discretion.”

4. Amendment to Schedule 5.1(c). Schedule 5.1(c)(iii) of the Agreement shall be
deleted in its entirety.

5. Continued Validity of Agreement. Except as specifically amended hereby, the
Investment Agreement shall continue in full force and effect as originally
constituted and is ratified and affirmed by the parties hereto.

6. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Amendment shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.

7. Governing Law. This Amendment and its enforcement, and any and all claims or
disputes arising out of, relating to, or in connection with this Amendment or
the making, performance, or interpretation of this Amendment, shall be governed
by and construed exclusively in accordance with the State of New York’s
substantive law (including but not limited to its law governing the

 

3



--------------------------------------------------------------------------------

attorney-client privilege and work product doctrine), without regard to the
conflicts of law or choice of law principles of the State of New York or any
other jurisdiction (including but not limited to U.S. federal law) that would
require the application of the law of any other jurisdiction.

8. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment electronically or by facsimile shall be effective as delivery of
an original executed counterpart of this Amendment, provided that it shall be
followed-up by an original of such counterpart signature within five
(5) business days thereafter.

[Signatures Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Amendment as of the day
and year first above written.

 

COMPANY:

PANACELA LABS, INC.

By:   /s/ Michael Fonstein, Ph.D.

Name:

Title:

 

Michael Fonstein, Ph.D.

Executive Chairman of the Board

 

INVESTORS:

CLEVELAND BIOLABS, INC.

By:   /s/ Yakov Kogan, Ph.D., MBA

Name:

Title:

 

Yakov Kogan, Ph.D., MBA

Chief Executive Officer

 

OPEN JOINT STOCK COMPANY

“RUSNANO”

By:

  /s/ Yurii Udaltsov

Name:

Title:

 

Yurii Udaltsov

Deputy Chairman of the Management Board

 

5